

116 S122 IS: Private Corrado Piccoli Purple Heart Preservation Act
U.S. Senate
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 122IN THE SENATE OF THE UNITED STATESJanuary 15, 2019Mr. Perdue (for himself, Mr. Leahy, Mrs. Capito, Ms. Collins, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for penalties for the sale of any Purple Heart
			 awarded to a member of the Armed Forces.
	
 1.Short titleThis Act may be cited as the Private Corrado Piccoli Purple Heart Preservation Act. 2.FindingsCongress finds the following:
 (1)The Purple Heart medal solemnly recognizes the great and sometimes ultimate sacrifice of American servicemembers like Private Corrado Piccoli.
 (2)The Purple Heart medal holds a place of honor as the national symbol of this sacrifice and deserves special protections.
 3.Penalty for sale of Purple Hearts awarded to members of the Armed ForcesSection 704 of title 18, United States Code, is amended— (1)in subsection (a), by striking Whoever and inserting Except as provided in subsection (e), whoever; and
 (2)by adding at the end the following:  (e)Purple heart (1)PenaltyWhoever willfully purchases, attempts to purchase, solicits for purchase, mails, ships, imports, exports, produces blank certificates of receipt for, manufactures, sells, attempts to sell, advertises for sale, trades, barters, or exchanges for anything of value any Purple Heart awarded to a member of the armed forces or former member of the armed forces by the Secretary of the military department concerned, except when authorized under regulations made pursuant to law, shall be fined under this title, imprisoned not more than 6 months, or both.
 (2)Limitation on regulationsRegulations described in paragraph (1) may not authorize the sale of any Purple Heart awarded to a member of the armed forces or former member of the armed forces by the Secretary of the military department concerned, unless the sale is conducted by the member or former member to whom the Purple Heart was awarded.
 (3)DefinitionIn this subsection, the term willfully means the voluntary, intentional violation of a known legal duty..